Case 3:21-cv-00325-MMH-JBT Document 6 Filed 03/29/21 Page 1 of 5 PageID 203




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


   TANEKIA DURHAM,

               Plaintiff,

   vs.                                          Case No. 3:21-cv-325-MMH-JBT

   WAL-MART STORES EAST, LP,
   A foreign limited partnership

              Defendant.
   _________________________________________/

                                       ORDER

         THIS CAUSE is before the Court sua sponte. Federal courts are courts

   of limited jurisdiction and therefore have an obligation to inquire into their

   subject matter jurisdiction. See Kirkland v. Midland Mortgage Co., 243 F.3d

   1277, 1279-1280 (11th Cir. 2001); see also Burns v. Windsor Ins. Co., 31 F.3d

   1092, 1095 (11th Cir. 1994). This obligation exists regardless of whether the

   parties have challenged the existence of subject matter jurisdiction. See Univ.

   of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999) (“[I]t is well

   settled that a federal court is obligated to inquire into subject matter jurisdiction

   sua sponte whenever it may be lacking”). “In a given case, a federal district

   court must have at least one of three types of subject matter jurisdiction: (1)

   jurisdiction under a specific statutory grant; (2) federal question jurisdiction
Case 3:21-cv-00325-MMH-JBT Document 6 Filed 03/29/21 Page 2 of 5 PageID 204




   pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction pursuant to 28 U.S.C.

   § 1332(a).” Baltin v. Alaron Trading, Corp., 128 F.3d 1466, 1469 (11th Cir.

   1997).

         On March 23, 2021, Defendant Wal-Mart Stores East, LP, (Wal-Mart)

   filed a notice of removal, seeking to remove this case from the Circuit Court,

   Fourth Judicial Circuit, in and for Duval County, Florida. See generally Notice

   of Removal of Defendant Wal-Mart Stores East, LP (Doc. 2; Notice). In the

   Notice, Wal-Mart asserts that the Court has subject matter jurisdiction over

   this action pursuant to 28 U.S.C. § 1332 as there is complete diversity of

   citizenship among the parties.” See id. ¶ 3. However, upon review of the Notice

   and the attached Complaint (see Doc. 2-1 at 7–9; Underlying Complaint), the

   Court is unable to determine whether it has diversity jurisdiction over this

   action because Wal-Mart has not adequately plead the citizenship of the

   parties. 1 See Taylor v. Appleton, 30 F.3d, 1365, 1367 (11th Cir. 1994).


   1      The failure to adequately allege diversity jurisdiction in this case is certainly not
   unique. See Wilkins v. Stapleton, No. 6:17-cv-1342-Orl-37GJK, 2017 WL 11219132, at *1
   (M.D. Fla. Aug. 1, 2017) (“Diversity jurisdiction appears to create the biggest pleading
   challenge for the Bar.”). But, as aptly stated in Wilkins, the all-to-common “failure to
   demonstrate even a passing familiarity with the jurisdictional requirements of the federal
   courts results in a waste of judicial resources that cannot continue.” Id. Indeed,

         [t]he U.S. District Court for the Middle District of Florida is one of the busiest
         district courts in the country and its limited resources are precious. Time spent
         screening cases for jurisdictional defects, issuing orders directing repair of
         deficiencies, then rescreening the amended filings and responses to show cause
         orders is time that could and should be devoted to the substantive work of the
         Court.



                                                -2-
Case 3:21-cv-00325-MMH-JBT Document 6 Filed 03/29/21 Page 3 of 5 PageID 205




          For a court to have diversity jurisdiction under 28 U.S.C. § 1332(a), “all

   plaintiffs must be diverse from all defendants.” Univ. of S. Ala., 168 F.3d at 412.

   In the Notice, Wal-Mart alleges that “Plaintiff, Tanekia Durham, is a resident

   of Duval County, Florida.”          See id. ¶ 4. 2      However, to establish diversity

   jurisdiction in a case involving a natural person, a party must include

   allegations of the person’s citizenship, not where he or she resides. Taylor, 30

   F.3d at 1367.       A natural person’s citizenship is determined by his or her

   “domicile,” or “the place of his true, fixed, and permanent home and principal

   establishment . . . to which he has the intention of returning whenever he is

   absent therefrom.” McCormick, 293 F.3d at 1257-58 (quotation and citation

   omitted). “Citizenship, not residence, is the key fact that must be alleged in the

   complaint to establish citizenship for a natural person.” Taylor, 30 F.3d at 1367;

   Miss. Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989) (“‘Domicile’

   is not necessarily synonymous with ‘residence[.]’”).

          Further, Wal-Mart fails to properly allege its own citizenship. See Notice

   ¶ 5. Specifically, Wal-Mart alleges that it “is a registered Limited Partnership

   in the State of Delaware and has its principal place of business in Bentonville,




   Id. at *1 n.4. As such, before filing any future pleadings in federal court, counsel is strongly
   encouraged to review the applicable authority on federal subject matter jurisdiction. See id.
   at *1-2 (bulleting several “hints” on how to allege federal diversity jurisdiction properly).
   2       The Court notes that in the Complaint, Plaintiff alleges that “[a]t all times material
   hereto, including May 30, 2020, Plaintiff, Tanekia Durham was, and remains, a resident of
   Clay County, Florida.” See Underlying Complaint ¶ 2 (emphasis added).


                                                 -3-
Case 3:21-cv-00325-MMH-JBT Document 6 Filed 03/29/21 Page 4 of 5 PageID 206




   Arkansas, for purposes of 28 U.S.C. §§ 1332 and 1441.” See id. However, as the

   Eleventh Circuit has observed, “the Supreme Court has settled the law on how

   the citizenship for a limited partnership is determined for purposes of diversity

   jurisdiction.” Rolling Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374

   F.3d 1020, 1021 (11th Cir. 2004) (citing Carden v. Arkoma Assocs., 494 U.S. 185,

   195–96 (1990)). In this regard, “a limited partnership is a citizen of each state

   in which any of its partners, limited or general, are citizens.” Id. Thus, Wal-

   Mart’s allegations concerning its state of formation and the location of its

   principal place of business fail to apprise the Court of Wal-Mart’s citizenship.

   See Notice ¶ 5. Likewise, Wal-Mart’s failure to affirmatively list the citizenship

   of all of Wal-Mart’s partners, limited and general, prevents the Court froonlym

   determining whether it truly has subject matter jurisdiction over this action.

   Rolling Greens MHP, L.P., 374 F.3d at 1021. Therefore, the Notice fails to

   present allegations sufficient to establish that the parties are diverse from each

   other.

            Without additional information regarding the citizenship of the parties to

   this action, the allegations presently before the Court are insufficient to invoke

   the Court’s subject matter jurisdiction over this action. 3 Accordingly, it is


   3       Notably, carefully ascertaining the citizenship of the parties and whether the Court has
   subject matter jurisdiction over this action is more than just an academic exercise, as is evident
   from two Eleventh Circuit cases decided in 2017. See Thermoset Corp. v. Bldg. Materials Corp
   of Am., 849 F.3d 1313, 1316-1317 (11th Cir. Mar. 2, 2017) (vacating summary judgment order
   after three years of litigation where court determined on appeal that the pleadings below had


                                                  -4-
Case 3:21-cv-00325-MMH-JBT Document 6 Filed 03/29/21 Page 5 of 5 PageID 207




          ORDERED:

          Defendant Wal-Mart Stores East, LP shall have until April 13, 2021, to

   provide the Court with sufficient information so that it can determine whether

   it has diversity jurisdiction over this action.

          DONE AND ORDERED at Jacksonville, Florida on March 29, 2021.




   lc27
   Copies to:
   Counsel of Record
   Pro Se Parties



   not sufficiently alleged the citizenship of a defendant limited liability company, and upon
   further inquiry, found that the defendant limited liability company had a non-diverse
   member); see also Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1222, 1228
   (11th Cir. Mar. 20, 2017) (discussing whether sanctions were warranted in a case where
   summary judgment was reversed on appeal after the appellate court discovered that the
   pleadings did not sufficiently allege the citizenship of the plaintiff LLC, leading to the
   realization that there was no diversity jurisdiction) (“While the requirements of diversity
   jurisdiction in this scenario are complicated, they are the law. No party in this case acted with
   bad intentions, but the result was a colossal waste of time and effort. We trust that the damage
   done to the parties' credibility, finances, and time is enough of a sanction to curb their conduct
   and to serve as a warning to future diversity jurisdiction litigants. In the end, when the parties
   do not do their part, the burden falls on the courts to make sure parties satisfy the
   requirements of diversity jurisdiction. We must be vigilant in forcing parties to meet the
   unfortunate demands of diversity jurisdiction in the 21st century.”).


                                                  -5-
